COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 C. B.,                                          '
                                                                 No. 08-14-00224-CV
                               Appellant,        '
                                                                   Appeal from the
 v.                                              '
                                                                 112th District Court
 TEXAS DEPARTMENT OF FAMILY                      '
 AND PROTECTIVE SERVICES,                                      of Pecos County, Texas
                                                 '
                              Appellee.           '            (TC# P-11572-112-CV)




                                             ORDER

          The Court GRANTS the Appellant’s first motion for extension of time to file the brief

until September 14, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

          It is further ORDERED that the Hon. Stephen Earl Dodd, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 14, 2014.

          IT IS SO ORDERED this 26th day of August, 2014.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.